Motion referred to the court that rendered the decision. Present — Nolan, P. J., Cars-well, Johnston, Adel and Wenzel, JJ. Motion for reargument insofar as costs are concerned, granted. On reargument, the decision handed down November 24, 1952 (280 App. Div. 998), is amended by striking from the decretal para*692graph the words “with costs to appellant against respondents White Acres Realty Corp. and Gillman-Rous-Pesee Corp.” and by inserting in place thereof the following: “Without costs; unless appellant stipulate within ten days from the making of an order hereon that costs and disbursements to be taxed be assessed in the following proportions: twenty-five per centum thereof against respondent Gillman-Rous-Pesce Corp. and seventy-five per centum against respondent White Acres Realty Corp., in which event the judgment is unanimously affirmed, with costs to appellant against said respondents.” Present — Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ. [See post, pp. 697, 753.]